 1   Lewis R. Landau (CA Bar No. 143391)
     Attorney-at-Law
 2   22287 Mulholland Hwy., # 318
     Calabasas, California 91302
 3
     Voice & Fax: (888) 822-4340
 4   Email: Lew@Landaunet.com

 5   Attorney for Platinum Loan Servicing, Inc.
 6
                               UNITED STATES BANKRUPTCY COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
                                           SAN JOSE DIVISION
 9

10
     In re                                              Case No.: 20-50628 SLJ 11
11
     FRE 355 Investment Group, LLC,                     Cases Jointly Administered
12
                                                        Chapter 11
13                          Debtor.
                                                        Case No.: 20-50631 SLJ 11
14
                                                        MOTION TO DISMISS CHAPTER 11
15                                                      CASES
     In re
16
     Mora House, LLC,
17                                                      Date: August 19, 2020
                            Debtor.                     Time: 2:00 p.m.
18                                                      Place: Courtroom 9 (Telephonic)
                                                        US Bankruptcy Court; Judge Johnson
19                                                      280 South First Street
                                                        San Jose, California 95113
20

21           Platinum Loan Servicing, Inc. (“PLS”) as servicing agent for the beneficiaries of the
22   mortgages on the real property owned by FRE 355 dba FRE 355 Investment Group, LLC (“FRE
23   355”) and Mora House, LLC (“Mora House”) (FRE 355 and Mora House are collectively referred
24   to as “Debtors”), herein moves for an order dismissing the Debtors’ chapter 11 cases pursuant to
25   11 U.S.C. § 1112(b). PLS’s motion is supported by the following memorandum of points and
26   authorities, the Declaration of Scot Fine (“Fine Declaration”), Declaration of Ricci E. Hart (“Hart
27   Declaration”) and request for judicial notice (“RFJN”) filed concurrently herewith. For all these
28   reasons, the Court should dismiss the Debtors’ cases.

Case: 20-50628       Doc# 69     Filed: 07/22/20    Entered: 07/22/20 15:52:43        Page 1 of
                                              17
 1                           MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                             I.

 3                             INTRODUCTION AND BACKGROUND FACTS

 4           FRE 355 filed its chapter 11 case on April 13, 2020 and Mora House filed its chapter 11

 5   case on April 15, 2020. Both petitions disclosed that the Debtors are single asset real estate cases

 6   as defined in 11 U.S.C. § 101(51)(B). See ECF # 1 (for each case) at ¶ 7. As such, the 90-day

 7   single asset relief from stay deadline under 11 U.S.C. § 362(d)(3) lapsed on July 12 and 14, 2020.

 8   On July 10, 2020, the Debtors filed their joint chapter 11 plan and disclosure statement set for

 9   hearing on September 3, 2020. See RFJN Exhibits 1 and 2.

10           PLS is the loan servicing agent for the beneficiaries of mortgages on Debtors’ real

11   property. 1 The Lenders loaned FRE 355 the sum of $10,937,000 on March 29, 2018 secured by a

12   first priority deed of trust on the FRE 355 real property and a second priority deed of trust on the

13   Mora House real property. The total amount due on the Lenders’ loan as of July 7, 2020 is

14   $13,173,440.49 with interest accruing at the rate of $4,561.46 per day thereafter and additional

15   costs. See Fine Declaration and Exhibit 2 hereto. Debtors filed their chapter 11 cases to stay the

16   Lenders’ imminent foreclosure sales.

17           The following admissions are taken from the Debtors’ Disclosure Statement for Debtors’

18   Plan of Reorganization (July 10, 2020) [ECF # 65] (“Disclosure Statement”) attached as RFJN

19   Exhibit 1:

20                   The Debtors are limited liability companies formed to own, develop and sell
             individual parcels of real property. Melvin Vaughn is the managing member and
21           sole owner of the Debtors.
                     The principal asset of FRE 355 is the Mora House, a newly-constructed
22
             single family dwelling located at 10718 Mora Hills Drive, Los Altos Hills,
23           California. The Mora House has 6 bedrooms, 8 full bathrooms, 3 half bathrooms, a

24             1
                 Those beneficiaries are set forth in the Note Secured by Deed of Trust attached hereto as Exhibit 1: S & R
25   Income Fund I, LP as to an undivided 40.569% interest and S & R Income Fund II, LP as to an undivided 22.401%
     interest and RDG Lender Services, LLC, as to an undivided 9.600% interest and PLC Investment Group, LLC, a
26   California limited liability company as to an undivided 9.143% interest and Julian Maimin and Stacey Maimin,
     Trustees, of the Julian Maimin & Stacey Maimin Revocable Trust U/A 12/1/10 as to an undivided 6.857% interest and
     Judi Beth Kaplan, Trustee of the Judi Beth Kaplan Living Trust dated November 29, 2006 as to an undivided 4.572%
27   interest and William H. Scripps and Kathryn A. Scripps Trustees, of the Scripps Family 1992 Revocable Trust U/A 6-
     9-92 as to an undivided 4.572% interest and Lauren Dromy, Trustee, of The Israel Maimin 2010 Granter Trust FBO
28   Lauren Dromy U/A 12/1/10 as to an undivided 2.286% interest (hereinafter “Lenders”).

Case: 20-50628         Doc# 69       Filed: 07/22/20 Entered: 07/22/20 15:52:43                     Page 2 of
                                                  17-2-
 1          4-car garage and is 9,677 square feet. The lot upon which the Mora House sits is
            approximately 1.24 acres in the Los Altos Hills with jaw dropping views of the San
 2          Francisco Bay, East Bay mountains and Silicon Valley, including the adjacent
            4,000-acre Rancho San Antonio Open Space Reserve. Construction of the home,
 3
            which is in a modern style, was completed in approximately early 2018. The Mora
 4          House has been actively marketed for sale since April 2018 with a current list price
            of $14,999,999.
 5                  The sole asset of Mora House, LLC is the Mora Lot, an undeveloped parcel
            lot of approximately 1.47 acres located immediately adjacent to the Mora House.
 6          The Mora Lot has been marketed concurrently with the Mora House under a
            separate listing agreement because ownership of the Mora Lot, and its continued
 7
            preservation as undeveloped property, preserves the unobstructed views from the
 8          new home. The Mora Lot is currently listed for sale at $4,000,000. Access to the
            Mora House and Mora Lot is by a common driveway.
 9                  Both the Mora House and the Mora Lot are encumbered by the secured debt
            of S&R. S&R holds a first position deed of trust on the Mora House in the
10          scheduled amount of $12,113,909.20 including interest and foreclosure fees. The
11          debt owed to S&R is cross-collateralized by a second deed of trust on the Mora
            Lot.
12                  The Blanchard Trust holds a senior deed of trust against the Mora Lot alone
            in the amount of $2,441,801.23.
13
     Disclosure Statement, RFJN Exhibit 1 at internal page 6-7.
14
            In regard to post-petition operations, the Disclosure Statement admits:
15
                    Post-Petition Operations: The Mora House has not been rented since the
16          commencement of these cases, and no cash collateral has been generated. The
17          limited costs of operations are utilities which are in Mr. Vaughn’s personal name,
            routine maintenance such as landscaping, pool care, and insurance. Mr. Vaughn
18          continues to advance these limited costs each month along with quarterly U.S.
            Trustee fees as an unsecured loan to the Debtors, as was his custom and practice
19          pre-petition.
20   Disclosure Statement, RFJN Exhibit 1 at internal pages 8-9.
21          The Debtors’ chapter 11 plan [ECF # 64; RFJN Exhibit 2] (“Plan”) is a plan of liquidation.
22   Per the Disclosure Statement:
23                  A. Plan Overview.
24                  The Debtors will advertise, market and close sales of the Mora House and
            Mora Lot within 6 months after the Effective Date of the Plan, the Initial Marketing
25          Period, to pay secured claimants of both properties in full and to pay a projected
            dividend of 9.15% to unsecured claimants. If S&R receives a $500,000 principal
26          paydown under the Addendum to Promissory Note then (1) S&R shall release its
            lien against the Mora Lot, and (2) the Debtors shall have the Extended Marketing
27
            Period of six additional months to close sales of the Mora House and Mora Lot.
28

Case: 20-50628      Doc# 69     Filed: 07/22/20 Entered: 07/22/20 15:52:43            Page 3 of
                                             17-3-
 1   Disclosure Statement, RFJN Exhibit 1 at internal pages 1-2.

 2           The feasibility of the Debtors’ Plan is described as follows:

 3                   The Bankruptcy Code requires as a condition to the Plan’s confirmation that
             the Bankruptcy Court find that liquidation of the Debtors or the need for further
 4           reorganization is not likely to follow after confirmation. In order to prove
             feasibility, the Debtors are required therefore to set forth their Effective Date and
 5
             other priority payments and show that they have adequate cash to pay them when
 6           due. This involves a two-step analysis: first, the Debtors will set forth their analysis
             of the proceeds from sale of the Mora House and Mora Lot.
 7                   As set forth in Exhibit “C” hereto, the Debtors assume that the Mora House
             and Mora Lot will sell for list prices, $14,999,000 and $4,000,000, respectively.
 8           The combined tax basis for the two properties is $17,433,065. Assuming sale
 9           expenses of 7% ($1,225,000), the Debtors would generate a loss of $1,158,065 on
             the sale, meaning no Federal or State capital gains taxes would be payable.
10           $16,275,000 would be available to pay claims after costs of sale.
                     Payment from escrow of the secured claims set forth in Classes 1A-2C
11           listed above will leave $430,606 in net proceeds for distribution to creditors.
12   Disclosure Statement, RFJN Exhibit 1 at internal pages 9-10.
13           The Debtor’s Disclosure Statement confirms that the Debtors are operating at a loss and
14   have no funds from operations to pay administrative expenses other than loan proceeds from Mr.
15   Vaughn. Those loans will increase the administrative burden in the cases, as does the Debtors’
16   general counsel fees. In fact, Debtors’ most recent Monthly Operating Reports for June 2020
17   reflect $274,676 in unpaid post-petition liabilities. See RFJN Exhibits 3 and 4.
18           The critical foundation for Debtors’ liquidating Plan is that the Debtors sell their real
19   properties for at least $19 million, which will yield $430,606 to pay general unsecured claims.
20   The Debtors’ Plan is a sham delay tactic that was filed before the 90-day single asset real estate
21   case relief from stay deadline under 11 U.S.C. § 362(d)(3). The Debtors’ Plan is patently
22   infeasible and Debtors’ cases must be dismissed for at least the following reasons:
23           1.      Per the Disclosure Statement, “The Mora House has been actively marketed for
24   sale since April 2018 with a current list price of $14,999,999.” The $15 million listing price has
25   thus been market tested for over two (2) years and has failed to generate a closed sale. There is no
26   credible reason to believe that an additional year of marketing (after plan confirmation) will result
27   in a sale at the listing price after market testing confirms no sale at the $15 million listing price.
28

Case: 20-50628       Doc# 69      Filed: 07/22/20 Entered: 07/22/20 15:52:43              Page 4 of
                                               17-4-
 1           2.      Debtors have not offered an appraisal valuation for their real properties. PLS has

 2   obtained recent appraisals reflecting that the current value of the Mora House is only $10,500,000

 3   and the Mora Lot is only $2.75 million. At $13,250,000 combined value, the Debtors cannot close

 4   a sale. See Hart Declaration. The $13,250,000 combined value of Debtors’ real properties reveals

 5   the sham delay tactic nature of the Debtors’ Plan.

 6           3.      Debtors’ distribution analysis that results in $430,606 to pay unsecured creditors on

 7   a $19 million sale is based on PLS receiving only $13 million at closing. RFJN Exhibit 1 at

 8   internal Exhibit C. However, the amount due PLS as of July 7, 2020 is $13,173,440.49 and

 9   increases by at least $136,000 monthly plus costs. See Exhibit 2 hereto. Based on PLS’s accrual

10   status, another $816,000 in interest accrues every six months from and after July 7, 2020. As

11   such, the Debtors’ proposed Plan distribution is patently infeasible making it abundantly clear that

12   that the Plan is a sham delay tactic to avoid relief from stay under 11 U.S.C. § 362(d)(3).

13           4.      Finally, Debtors’ Plan relies upon the accrual of negative amortization of interest

14   during the Plan term as Debtors do not propose to make any interim plan distributions during the

15   Plan term and prior to sale closing. Negative amortization plans, while not per se prohibited, are

16   subject to stringent confirmation standards under Great Western Bank v. Sierra Woods Group, 953

17   F.2d 1174, 1177-78 (9th Cir. 1992) to assure fair and equitable treatment under the plan. Debtors’

18   Plan contains none of the fair and equitable safeguards required to confirm a negative amortization

19   plan and shifts the risk of loss entirely to the Lenders for the success of Debtors’ liquidating Plan.

20   Since the Debtors value their real property excessively and unreasonably high and fail to account

21   for all accruing liabilities in the estate, the Plan is patently infeasible.

22           Although § 1112(b) authorizes conversion or dismissal of Debtors’ cases under these

23   circumstances, conversion to chapter 7 will result in a chapter 7 trustee receiving a fully

24   encumbered no asset estate. As such, dismissal is in the best interests of creditors under these

25   circumstances. For all these reasons, the Debtors cases must be dismissed.

26

27

28

Case: 20-50628        Doc# 69      Filed: 07/22/20 Entered: 07/22/20 15:52:43           Page 5 of
                                                17-5-
 1                                                      II.

 2                     DISMISSAL IS MANDATORY UNDER 11 U.S.C. § 1112(b)

 3           PLS moves to dismiss Debtors’ case under 11 U.S.C. § 1112(b). Following BAPCPA’s

 4   amendment of § 1112(b)(1), once cause has been demonstrated under § 1112(b)(4)(A), the Court

 5   must either dismiss or convert a chapter 11 case. In re TCR of Denver, LLC, 338 B.R. 494, 498

 6   (Bankr. D. Colo. 2006) (“[I]t appears that Congress has purposefully limited the role of this Court

 7   in deciding issues of conversion and dismissal, such that this Court has no choice, and no

 8   discretion, in that it ‘shall’ dismiss or convert a case under Chapter 11 if the elements for ‘cause’

 9   are shown under 11 U.S.C. § 1112(b)(4).”) (emphasis in original); accord In re Adamo, Case No.

10   14-73640-las, 2016 Bankr. LEXIS 694, at *27-28 (Bankr. E.D.N.Y. Mar. 4, 2016) (“If cause is

11   found to exist, and the Court determines that the limited exceptions do not apply, dismissal or

12   conversion is mandatory - the Court must dismiss or convert the chapter 11 case.”) (continuing to

13   note that, if cause is found to exist, the Court’s discretion is limited to the selection of the proper

14   remedy between dismissal or conversion); In re Gregory & Parker, Inc., Case No. 12-01382-8-

15   SWH, 2013 Bankr. LEXIS 2104, at *11 (Bankr. E.D. N.C. May 23, 2013) (“Once ‘cause’ is

16   established, conversion or dismissal is mandatory, unless an exception set out in § 1121(b)(1)

17   applies.”).

18           Section 1112(b)(4)(A) has two elements:

19                   (1) whether after the commencement of the case, the debtor has suffered or
             continued to experience a negative cash flow, or alternatively, declining asset
20           value; and (2) whether there is any reasonable likelihood that the debtor, or some
             other party, will be able to stem the debtor’s losses and place the debtor’s business
21
             enterprise back on a solid financial footing within a reasonable amount of time.
22
     Andover Covered Bridge, LLC v. Harrington (In re Andover Covered Bridge, LLC), 553 B.R.
23
     162, 174 (B.A.P. 1st Cir. 2016) (quoting In re Franco, No. 10-09758 (ESL), 2012 Bankr. LEXIS
24
     3254, at *7 (Bankr. D.P.R. July 27, 2012)). In the context of a debtor who has ceased business
25
     operations, in the absence of a cash infusion from third parties, the first prong will be satisfied
26
     because “any negative cash flow-including that resulting from only administrative expenses -
27
     effectively comes straight from the pockets of the creditors.” Loop Corp. v. United States Tr., 379
28

Case: 20-50628       Doc# 69      Filed: 07/22/20 Entered: 07/22/20 15:52:43              Page 6 of
                                               17-6-
 1   F.3d 511, 516 (8th Cir. 2004). Debtors’ Disclosure Statement admits that the Debtors have no

 2   operations and their assets consist solely of non-income producing real properties. Debtors’

 3   expenses are being paid by loans from Mr. Vaughn, not cash infusions. As set forth in the

 4   Debtors’ June, 2020 MORs, Debtors have accrued $274,676 in unpaid post-petition liabilities. See

 5   RFJN Exhibits 3 and 4.

 6           Thus, the question is whether Debtors’ liquidating plan is sufficiently viable and satisfies

 7   the “reasonable likelihood of rehabilitation” requirement. Case law is clear that it does not. Courts

 8   have consistently held that rehabilitation refers to the debtor’s ability to restore the viability of the

 9   business. Loop Corp. v. United States Tr., 379 F.3d at 516 (collecting cases).

10                   The standard under section 1112(b)(4)(A) is not the technical one of
             whether the debtor can confirm a plan, but, rather, whether the debtor’s business
11           prospects justify continuance of the reorganization effort. Rehabilitation is not
             another word for reorganization. Rehabilitation means to reestablish a business.
12
             Whereas confirmation of a plan could include a liquidation plan, rehabilitation does
13           not include liquidation.

14   7 Collier on Bankruptcy ¶ 1112.04[6][a][ii] (internal footnotes and case citations omitted). The
15   standard is not whether Debtor can ultimately fund a plan based entirely on speculative outcomes.
16   Id. n.71 (citing Quarles v. United States Trustee, 194 B.R. 94, 97 (W.D. Va. 1996) (no likelihood
17   of rehabilitation where debtor was losing money and only hope of reorganization depended
18   entirely on speculative outcomes in pending litigation)). Rather, rehabilitation is a different and
19   much more demanding standard than reorganization. In re Brutsche, 476 B.R. 298, 301 (Bankr.
20   D. N.M. 2012). For purposes of § 1112(b)(4)(A), ‘“rehabilitation means to put back in good
21   condition and reestablish on a sound basis.’” In re BH S&B Holdings, LLC, 439 B.R. at 347
22   (quoting In re AdBrite Corp., 290 B.R. 209, 216 (Bankr. S.D. N.Y. 2003)).
23           Finally, even if a liquidating plan could satisfy the rehabilitation requirement of §
24   1112(b)(4)(A), Debtors’ Plan is patently infeasible and has no reasonable likelihood of
25   confirmation for all the reasons stated herein. Although § 1112(b) authorizes conversion or
26   dismissal of Debtors’ cases under these circumstances, conversion to chapter 7 will result in a
27   chapter 7 trustee receiving a fully encumbered no asset estate. As such, dismissal is in the best
28

Case: 20-50628       Doc# 69      Filed: 07/22/20 Entered: 07/22/20 15:52:43              Page 7 of
                                               17-7-
 1   interests of creditors under these circumstances. For all these reasons, the Debtors cases must be

 2   dismissed.

 3                                                   III.

 4                                            CONCLUSION

 5          For all the reasons set forth above, PLS respectfully requests entry of an order dismissing

 6   the Debtors’ cases.

 7   Dated: July 22, 2020                                        Lewis R. Landau
                                                                 Attorney-at-Law
 8

 9
                                                                 By:/s/ Lewis R. Landau
10                                                               Lewis R. Landau
                                                                 Attorneys for Movant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 20-50628      Doc# 69     Filed: 07/22/20 Entered: 07/22/20 15:52:43           Page 8 of
                                             17-8-
Case: 20-50628   Doc# 69   Filed: 07/22/20   Entered: 07/22/20 15:52:43   Page 9 of
                                        17
                            EXHIBIT 1

Case: 20-50628   Doc# 69   Filed: 07/22/20 Entered: 07/22/20 15:52:43         010
                                                                        Page 10 of
                                         17
                            NOTE SECURED BY A DEED OF TRUST
Loan Number: 10536                                        Date: 03/29/2018                                   Calabasas, California
Marquee Funding Group, Inc
BRE#01870113 & NMLS #267442
Dawn Bailey-ButtarBRE: #01940291/
NMLS: #1166016
10718 Mora Drive Los Altos CA 94024
Property Address

1. BORROWER'S PROMISE TO PAY
     In return for a loan that I have received, I promise to pay U.S. $10,937,000.00 (this amount will be called "principal"),
plus interest, to the order of S & R Income Fund I, LP as to an undivided 40.569% interest and S & R Income Fund II,
LP as to an undivided 22.401% interest and RDG Lender Services, LLC, as to an undivided 9.600% interest and
PLC Investment Group, LLC, a California limited liability company as to an undivided 9.143% interest and Julian
Maimin and Stacey Maimin, Trustees, of the Julian Maimin & Stacey Maimin Revocable Trust U/A 12/1/10 as to an
undivided 6.857% interest and Judi Beth Kaplan, Trustee of the Judi Beth Kaplan Living Trust dated November
29, 2006 as to an undivided 4.572% interest and William H. Scripps and Kathryn A. Scripps Trustees, of the
Scripps Family 1992 Revocable Trust
     U/A 6-9-92 as to an undivided 4.572% interest and Lauren Dromy, Trustee, of The Israel Maimin 2010 Granter
Trust FBO Lauren Dromy U/A 12/1/10 as to an undivided 2.286% interest (who will be called "Lender") . I understand
that the Lender may transfer this Note. The Lender or anyone else who takes this Note by transfer and who is entitled to
receive payments under this Note will be called the "Note Holder(s)."
2. INTEREST
     I will pay interest at a yearly rate as described in paragraph 3 below.
     Interest commences on 04/10/2018, and, if paragraph 3 reflects more than one interest rate during the loan term, the
rate will change on the date which is one (1) calendar month before each Payment Start Date.
     Interest will be charged on unpaid principal until the full amount of principal has been paid .
     I also agree to pay interest at the rate described in paragraph 3 below on the prepaid finance charges which are a part
of the principal.
3. PAYMENTS
    My payments are 0 Interest Only □ Fully Amortized                         □ Other
    I will make my payments each month as follows :

                    Number of                                                           Interest   Payment
                                                      Payment Start Dates
                    Pavments                                                             Rates     Amounts
                          5              Monthly beginning December 1, 2018               10.00%      $91,141.67
                          1              May 1, 2019                                      10.00%   $11,028,141.67

   I will make these payments until I have paid all of the principal and interest and any other charges that I may owe
under this Note. If on 05/01/2019 (the Due Date) I still owe amounts under this Note (balloon balance), I will pay all those
amounts, in full , on that date.
   I will make my payments payable to Platinum Loan Servicing, Inc., 24025 Park Sorrento, Suite #150, Calabasas
CA 91302, or at a different place if I am notified by the Note Holder or the Agent for the Note Holder.
4. BORROWER'S FAILURE TO PAY AS REQUIRED
    (A) Late Charge For Overdue Payments. If I do not pay the full amount of each monthly payment by the end of 10
calendar days after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be 10.000%
of my overdue payment or U.S. $0.00 , whichever is more. I will pay this late charge only once on any late payment.
    In the event a balloon payment is delinquent more than 10 days after the date it is due, I agree to pay a late charge in
an amount equal to the maximum late charge that could have been assessed with respect to the largest single monthly
installment previously due, other than the balloon payment, multiplied by the sum of one plus the number of months
occurring since the late payment charge began to accrue.
    (B) Default. If I do not pay the full amount of each monthly payment due under this Note by the date stated in
paragraph 3 above, I will be in default, and the Note Holder may demand that I pay immediately all amounts that I owe
under this Note.

Applied Business Software, Inc (800) 833-3343                                                            10536/FRE 355 Investment Group, LLC
Note Secured by Deed of Trust                                                                                                     Page 1 of3


             Case: 20-50628                     Doc# 69     Filed: 07/22/20 Entered: 07/22/20 15:52:43             011
                                                                                                             Page 11 of
                                                                          17
      Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described
  above, the Note Holder will still have the right to do so if I am in default at a later time.
      (C) Payment of Note Holder's Costs and Expenses. If the Note Holder has required me to pay immediately in full
  as described above, the Note Holder will have the right to be paid back for all its costs and expenses to the extent not
  prohibited by applicable law. Those expenses include, for example, reasonable attorney's fees. A default upon any interest
  of any Note Holder shall be a default upon all interests.
 5. BORROWER'S PAYMENTS BEFORE THEY ARE DUE - PREPAYMENT PENALTIES
      I have the right to make payments of principal at any time before they are due. A payment of principal only is known as
 "prepayment." If I pay all or part of the loan principal before it is due, whether such payment is made voluntarily or
 involuntarily, I agree to pay a prepayment penalty computed as follows: If this loan is paid off or refinanced during the
 first Three (3) month(s) of the term, a prepayment penalty equal to the difference between Three (3) month(s) of
 interest and the date of prepayment shall be due tendered.
 6. BORROWER'S WAIVERS
      I waive my rights to require the Note Holder to do certain things. Those things are: (a) to demand payment of amounts
 due (known as "presentment"); (b) to give notice that amounts due have not been paid (known as "notice of dishonor"); (c)
 to obtain an official certification of nonpayment (known as "protest"). Anyone else who agrees to keep the promises made
 in this Note, or who agrees to make payments to the Note Holder if I fail to keep my promises under this Note, or who
 signs this Note to transfer it to someone else, also waives these rights. These persons are known as "guarantors, sureties
 and endorsers."
 7. RESPONSIBILITIES OF PERSONS UNDER THIS NOTE
 If more than one person signs this Note, each of us is fully and personally obligated to keep all of the promises made in
 this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety, or endorser of this
 Note is also obligated to do these things. Any person who takes over these obligations, including the obligations of the
 guarantor, surety, or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder
 may enforce its rights under this Note against each person individually or against all of us together. This means that
 anyone of us may be required to pay all of the amounts owed under this Note.
 8. THIS NOTE IS SECURED BY A DEED OF TRUST
 In addition to the protection given to the Note Holder under this Note, a Deed of Trust (the "Security Instrument") with a
 Due-on-Transfer Clause dated the same date of this Note, protects the Note Holder from possible losses which might
 result if I do not keep the promises which I make in the Note. That Security Instrument describes how and under what
 conditions I may be required to make immediate payment in full of all amounts that I owe under this Note.
     Some of those conditions are described as follows:

       "Lender's Right to Require The Loan to be Paid Off Immediately. If the borrower shall sell, enter into a contract of
       sale, lease for a term of more than 6-years (including options to renew), lease with an option to purchase for any
       term, or transfer all or any part of the Property or an interest therein, excluding (a) the creation of a lien or
       encumbrance subordinate to this Deed of Trust, (b) or a transfer by devise, descent, or by operation of law upon
       the death of a joint tenant, the Lender may, at its option declare the Note and any other obligations secured by this
       Deed of Trust, together with accrued interest thereon, immediately due and payable, in full. No waiver of the
       Lender's right to accelerate shall be effective unless it is in writing."

9. DEFAULT RATE
 In the event of a default under the terms of this note, including but not limited to; (a) non-payment of any installment of
principal or interest within ten (10) days of its designated due date; (b) failure to pay insurance premiums or property taxes
when they become due; (c) transfer of title; (d) or that this note is not paid in full on or before due date, then any unpaid
balance at the time of default shall bear interest at the rate of Five percent (5%) above the herein stated note rate, from
the time of default, until this note has been paid in full, or until the specific default has been cured. The Default Rate will
automatically apply to all interest accrued thereafter without demand by the Note Lender.

10. WAIVER OF STATUTORY REGULATIONS
By initialing below, Borrower waives any right under California Civil Code 2954.10 or otherwise to prepay this Note, in
whole or in part, without a prepayment penalty as described in Paragraph 5. Borrower acknowledges that prepayment of
this Note may result in Lender's incurring additional losses, costs, expenses, and liabilities, including, but not limited to,
lost revenue and lost profits. Borrower therefore agrees to pay the prepayment penalty as described in Paragraph 5, if any
principal amount is prepaid, whether voluntarily or by reason of acceleration of the Maturity Date on default (including, but
not limited to, acceleration on any transfer or conveyance of any right, title, or interest in the Mortgaged Property giving
Lender the right to accelerate the maturity of this Note as provided in the Deed of Trust).
Applied Business Sortware, Inc. ,(800) 833-3343                                                         10536/FRE 355 lnveslmenl Group, LLC
Nole Secured by Deed or Trust                                                                                                    Page 2 or 3



                 Case: 20-50628                   Doc# 69   Filed: 07/22/20 Entered: 07/22/20 15:52:43             012
                                                                                                             Page 12 of
                                                                          17
  11. USE OF PROCEEDS
  Loan Proceeds are intended to be used primarily for business and commercial purpose and are not intended to be used
  for personal, family, or household purpose or in any manner which may result in the loan
  Transaction not being exempt from Truth in Lending Act (TILA), 15 U.S.C.A 1602 (h) or any similar or applicable consumer
  lending laws.

  FRE 365, LLC, a Delaware Limited Liability Company Doing


                                                "'5/4{))/y
  bus~s In California as FRE 355 Investment Group, LLC, a

JJe l ~mlted jJ, lilly Company



  Borrower         Melvin Vaughn, Managing Member            Date
                                                                     j {J__ '&
                                                                     Borrower
                                                                                                     f;hb) f...,___
                                                                                Melvin Vaughn, Guarantor                    Date




                                                     ASSIGNMENT OF NOTE
                                                  SECURED BY A DEED OF TRUST
 Date: _ _ _ _ _ _ _ __ _ _ __ _ __ _ _ _ __ __ _

 FOR VALUE RECEIVED, the undersigned hereby grants, assigns and transfers to:



 all beneficial interest under the within Note, without recourse, and Deed of Trust securing same




 DO NOT DESTROY THIS NOTE: When paid it must be surrendered to the Trustee, together with the Deed of Trust
 securing same for cancellation, before reconveyance will be made.




Applied Businese Sotlware, Im: (BOO) 833-3343                                                              10536/FRE 355 Investment Group, LLC
Nole Secured by Deed oFTrusl                                                                                                        Page 3 of 3



                 Case: 20-50628                 Doc# 69   Filed: 07/22/20 Entered: 07/22/20 15:52:43                   013
                                                                                                                 Page 13 of
                                                                        17
Case: 20-50628   Doc# 69   Filed: 07/22/20 Entered: 07/22/20 15:52:43         014
                                                                        Page 14 of
                                         17
                            EXHIBIT 2

Case: 20-50628   Doc# 69   Filed: 07/22/20 Entered: 07/22/20 15:52:43         015
                                                                        Page 15 of
                                         17
                                      Platinum Loan Servicing Inc.
                                       24025 Park Sorrento Suite 150
                                           Calabasas, CA 91302
                                              (818) 222-5222


  7/7/2020

  FRE 355 Investment Group, LLC by: Melvin Vaughn, Managing Member
  10700 Mora Drive
  Los Altos, CA 94024
  Account: 10536

  BENEFICIARY’S DEMAND FOR PAYOFF

  Dear FRE 355 Investment Group, LLC by: Melvin Vaughn, Managing Member

  You are authorized to use the following amounts to pay off the above-mentioned loan. All necessary legal
  documents will be forwarded to the trustee for Full Reconveyance upon receipt of payment in full.

         Payoff Date                                                                             7/7/2020

         Maturity Date                                                                           5/1/2019
         Next Payment Due                                                                        9/1/2019
         Interest Rate                                                                           15.000%
         Interest Paid-To Date                                                                   8/1/2019
         Principal Balance                                                                 $10,937,000.00
         Unpaid Interest                                                                      $366,878.11
         Accrued Interest From 8/1/2019 To 7/7/2020                                         $1,562,822.83
         Unpaid Late Charges                                                                   $86,587.38
         Accrued Late Charges                                                                 $136,726.40
         Unpaid Charges *For additional details see itemization attached                       $83,380.67
         Prepayment Penalty                                                                         $0.00
         Other Fees *For additional details see itemization attached                               $45.00
         Trust Balance                                                                              $0.00

         Payoff Amount                                                                     $13,173,440.39

  Please add $4,561.46 for each additional day past7/7/2020.

  We reserve the right to amend this demand should any changes occur that would increase the total amount
  for payoff. Please note that this demand expires on Platinum Loan Servicing Inc., at which time you
  are instructed to contact this office for additional instructions (DEMAND FORWARDING FEES ARE DUE
  EVEN UPON CANCELLATION OF YOUR ESCROW).

  Make disbursement check payable to: Platinum Loan Servicing Inc.

  This communication is from a debt collector. It is an attempt to collect a debt, and any information obtained
  will be used for that purpose.

  Sincerely,

  Karen Larson
  Loan Servicing Manager
  (818) 222-5222




Case: 20-50628         Doc# 69         Filed: 07/22/20 Entered: 07/22/20 15:52:43                           016
                                                                                                      Page 16 of
                                                     17
                                                ITEMIZATION OF UNPAID CHARGES
                                                                   Interest     Unpaid        Accrued          Total
    Date                          Description
                                                                     Rate       Balance       Interest          Due
 02/14/2019    NSF Payment Charge                                    0.000%          $25.00         $0.00          $25.00
 04/15/2019    Advanced Trustee Fees                                 0.000%      $17,538.34         $0.00      $17,538.34
 04/15/2019    Advanced Trustee Fees                                 0.000%       $5,062.91         $0.00       $5,062.91
 04/29/2019    Advanced Trustee Fees                                 0.000%       $6,668.08         $0.00       $6,668.08
 04/29/2019    Advanced Trustee fees                                 0.000%       $1,924.92         $0.00       $1,924.92
 02/14/2020    Advanced Trustee Fees                                 0.000%      $14,471.84         $0.00      $14,471.84
 02/14/2020    Advanced Trustee Fees                                 0.000%         $852.48         $0.00         $852.48
 02/14/2020    Advanced Trustee Fees                                 0.000%         $426.87         $0.00         $426.87
 02/14/2020    Advanced Trustee Fees                                 0.000%       $1,790.35         $0.00       $1,790.35
 02/14/2020    Advanced Trustee Fees                                 0.000%       $1,705.12         $0.00       $1,705.12
 02/14/2020    Advanced Trustee Fees                                 0.000%       $4,177.69         $0.00       $4,177.69
 04/10/2020    defaulted late fees                                   0.000%      $18,228.32         $0.00      $18,228.32
 07/06/2020    Advanced Appraisal Fees                              15.000%      $10,500.00         $8.75      $10,508.75
                                                                                                    Total      $83,380.67

                                                  ITEMIZATION OF OTHER FEES
                                                Description                                                 Amount
Demand Fee                                                                                                            $0.00
Reconveyance Fee                                                                                                     $45.00
Recording Fee                                                                                                         $0.00
Forwarding Fee                                                                                                        $0.00
                                                                                              Total                  $45.00




      Case: 20-50628         Doc# 69       Filed: 07/22/20 Entered: 07/22/20 15:52:43                       017
                                                                                                      Page 17 of
                                                         17
